Judgment unanimously affirmed, with costs. While it is a general rule of law that a member of an association against whom proceedings are instituted must first exhaust his remedies within the association before he may invoke redress from the court, this rule does not justify the making of an appeal to the courts, in and of itself, such a violation of the by-laws as to justify expulsion. We are of opinion, however, that the writing and circulation of the letters were detrimental to the best interests of the union and justified expulsion regardless of whether there was any by-law prohibiting it. Findings of fact and conclusions of law inconsistent herewith are reversed and such new findings and conclusions will be made as may be necessary to sustain the judgment. Present •—■ Lazansky, P. J., Rich, Young, Hagarty and Tompkins, JJ. Settle order on notice.